PER CURIAM.
In this Anders1 appeal, we affirm the judgment and sentence. However, the written sentence contains a scrivener’s error. We remand for the trial court to correct the written sentence to reflect that the sentence imposed in case 16-2015-CF-6823 is to run concurrently with the sen*207tence imposed in case 16-2015-CF-6822. See Washington v. State, 37 So.3d 376 (Fla. 1st DCA 2010) (affirming Anders appeal but remanding for correction of scrivener’s error).
AFFIRMED and REMANDED with instructions.
RAY, KELSEY, and WINOKUR, JJ., concur.

. Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967).